           Case
FILED: KINGS    1-19-44751-cec
              COUNTY    CLERK Doc 21 Filed 09/18/19
                               06/03/2019    01:35 Entered
                                                    PM     09/18/19 23:35:54
                                                                     INDEX NO.                            512224/2019
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 06/03/2019


          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF KINGS

                                                                         Index No.:
          1930 BEDFORD AVE LLC,
                                                                         Date Purchased:
                                               Plaintiff,

                                -v-                                                 SUMMONS

          1934 BEDFORD LLC, NIKOL VONLAVRINOFF,                          Commercial Foreclosure of:
          CONGREGATION BNAI JACOB, THE BOARD OF
          MANAGERS OF 1930 BEDFORD AVENUE
          CONDOMINIUM, BRIGHT LIGHT CORP., B&H                           1930-1934 Bedford Avenue
          CONTRACTING CORP., GYPSUM NEW YORK SALES                       Brooklyn, New York
          CORP., RENT A UNIT, E&W WHOLESALE
          ELECTRICAL INC., CERTIFIED LUMBER CORP. and                    Block 5042;
          JOHN DOE #1 THROUGH JOHN DOE #10 (said John                    Lots 1101 and 1102 (F/K/A Lot 60)
          Doe defendants being fictitious, it being intended to name
          all other parties who may have some interest in or lien upon
          the premises sought to be foreclosed),

                                               Defendants.


          TO THE ABOVE NAMED DEFENDANTS:
         YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to serve a copy
         of your Answer, or, if the Complaint is not served with a Summons, to serve a Notice of
         Appearance, on the Plaintiff’s attorney within twenty (20) days after the service of this Summons,
         exclusive of the date of service, or within thirty (30) days after the service is complete if this
         Summons is not personally delivered to you within the State of New York; and in case of your
         failure to appear or answer, judgment will be taken against you by default for the relief demanded
         in the Complaint.
          Plaintiff designates Kings County as the place of trial. The basis of the venue is the location of
          the subject premises.

           Dated:   New York, New York
                    June 3, 2019
                                                            ANDRIOLA LAW, PLLC



                                                            /s/ James M. Andriola
                                                            James M. Andriola, Esq.
                                                            1385 Broadway, 22nd Floor
                                                            New York, New York 10018
                                                            (646) 209-9863
                                                            james@andriolalaw.com
                                                            Attorneys for Plaintiff
                                                            1930 Bedford Ave LLC




                                                      1 of 10
           Case
FILED: KINGS    1-19-44751-cec
              COUNTY    CLERK Doc 21 Filed 09/18/19
                               06/03/2019    01:35 Entered
                                                    PM     09/18/19 23:35:54
                                                                     INDEX NO.                           512224/2019
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 06/03/2019




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF KINGS

                                                                         Index No.:
          1930 BEDFORD AVE LLC,
                                                                         Date Purchased:
                                               Plaintiff,

                                -v-                                                COMPLAINT

          1934 BEDFORD LLC, NIKOL VONLAVRINOFF,                          Commercial Foreclosure of:
          CONGREGATION BNAI JACOB, THE BOARD OF
          MANAGERS OF 1930 BEDFORD AVENUE
          CONDOMINIUM, BRIGHT LIGHT CORP., B&H                           1930-1934 Bedford Avenue
          CONTRACTING CORP., GYPSUM NEW YORK SALES                       Brooklyn, New York
          CORP., RENT A UNIT, E&W WHOLESALE                              Block 5042;
          ELECTRICAL INC., CERTIFIED LUMBER CORP. and                    Lots 1101 and 1102 (F/K/A Lot 60)
          JOHN DOE #1 THROUGH JOHN DOE #10 (said John
          Doe defendants being fictitious, it being intended to name
          all other parties who may have some interest in or lien upon
          the premises sought to be foreclosed),

                                               Defendants.



                         The Plaintiff 1930 Bedford Ave LLC, by and through its undersigned attorneys,

          Andriola Law, PLLC, as and for its Complaint against defendants, respectfully alleges as follows:

                 1.      The Plaintiff 1930 Bedford Ave LLC is a New York limited liability company,

          having an address at c/o Andriola Law, PLLC, 1385 Broadway, 22nd Floor, New York, NY 10018.

                 2.      The Defendant 1934 Bedford LLC (the “Borrower”) is a New York limited liability

          company having an address at c/o Gutman Weiss P.C., 2276 65th Street, 2nd Floor, Brooklyn, New

          York

                 3.      The Defendant Nikol Vonlavrinoff (the “Guarantor”) is an individual having an

          address at 1568 49th Street, Brooklyn, New York 11219.

                 4.      Congregation Bnai Jacob is named as a defendant herein because it may have a lien

          upon the Mortgaged Premises (defined hereunder), which lien is subject and subordinate to the

          lien of the Mortgages (defined hereunder).




                                                       2 of 10
           Case
FILED: KINGS    1-19-44751-cec
              COUNTY    CLERK Doc 21 Filed 09/18/19
                               06/03/2019    01:35 Entered
                                                    PM     09/18/19 23:35:54
                                                                     INDEX NO.                           512224/2019
NYSCEF DOC. NO. 1                                                                    RECEIVED NYSCEF: 06/03/2019




                5.      The Board of Managers of 1930 Bedford Avenue Condominium is named as a

         defendant herein because it may have a lien upon the Mortgaged Premises, which lien is subject

         and subordinate to the lien of the Mortgages.

                6.      Bright Light Corp. is named as a defendant herein because it recorded a mechanic's

         lien in the amount of $84,482.00 on May 31, 2018, under Control # 003755138 01, which

         mechanic’s lien is subject and subordinate to the lien of the Mortgages.

                7.      B&H Contracting Corp. is named as a defendant herein because it recorded a

         mechanic’s lien in the amount of $40,000.00 on June 4, 2018, under Control # 003755560 01,

         which mechanic’s lien is subject and subordinate to the lien of the Mortgages.

                8.      Gypsum New York Sales Corp. is named as a defendant herein because it recorded

         a mechanic’s lien in the amount of $1,200.00 on June 22, 2018, under Control # 003763744 01,

         which mechanic’s lien is subject and subordinate to the lien of the Mortgages.

                9.      Rent a Unit is named as a defendant herein because it recorded a mechanic’s lien

         in the amount of $2,448.59 on November 28, 2018, under Control # 003813851 05, which

         mechanic’s lien is subject and subordinate to the lien of the Mortgages.

                10.     E&W Wholesale Electrical Inc. is named as a defendant herein because it recorded

         a mechanic’s lien in the amount of $35,000.00 on January 16, 2019, under Control # 003829201

         01, which mechanic’s lien is subject and subordinate to the lien of the Mortgages.

                11.     Certified Lumber Corp. is named as a defendant herein because it recorded a

         mechanic’s lien in the amount of $23,681.00 on January 22, 2019, under Control # 003830854 01,

         which mechanic’s lien is subject and subordinate to the lien of the Mortgages.

                12.     The Defendants John Doe #1 through John Doe #10 (fictitious names) are named

         as defendants herein to represent all other parties, including, without limitation, tenants, other




                                                         -2-

                                                     3 of 10
           Case
FILED: KINGS    1-19-44751-cec
              COUNTY    CLERK Doc 21 Filed 09/18/19
                               06/03/2019    01:35 Entered
                                                    PM     09/18/19 23:35:54
                                                                     INDEX NO.                              512224/2019
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 06/03/2019




          occupants, or lien holders, who may have some interest in or lien upon the Mortgaged Premises,

          which interest or lien is subject and subordinate to the lien of the Mortgages.

                 13.     On or about February 22, 2018, the Borrower, for good and valuable consideration,

          executed and delivered to S III Capital Group LLC, a Consolidated, Restated and Extended

          Promissory Note to evidence its obligations for a loan in the principal amount of $8,000,000.00

          (together with any amendments and/or modifications, the “Land Note”). A copy of the Land Note

          (along with the subsequent allonges to same) is annexed hereto at Exhibit 1 and its terms are

          incorporated herein by reference.

                 14.     As security for the payment of the Land Note, the Borrower, as mortgagor,

          executed, acknowledged, and delivered to S III Capital Group LLC, as mortgagee, the Mortgage

          Consolidation, Modification and Extension Agreement and Assignment of Leases and Rents and

          Security Agreement, dated February 22, 2018 (together with any amendments and/or

          modifications, the “Land Mortgage”). A copy of the Land Mortgage is annexed hereto at Exhibit

          2 and its terms are incorporated by reference. The Land Mortgage was recorded in the Office of

          the City Register on March 2, 2018 at CRFN 2018000073253 and the mortgage recording tax was

          duly paid.

                 15.     On or about February 22, 2018, the Borrower, for good and valuable consideration,

          executed and delivered to S III Capital Group LLC, a Consolidated, Restated and Extended

          Building Loan Promissory Note to evidence its obligations for a loan in the principal amount of

          $7,000,000.00 (together with any amendments and/or modifications, the “Building Note”). A copy

          of the Building Note (along with the subsequent allonges to same) is annexed hereto at Exhibit 3

          and its terms are incorporated herein by reference. (Hereinafter, where no distinction is necessary,

          the Land Note and the Building Note will be referred to collectively as “the Notes”).




                                                          -3-

                                                       4 of 10
           Case
FILED: KINGS    1-19-44751-cec
              COUNTY    CLERK Doc 21 Filed 09/18/19
                               06/03/2019    01:35 Entered
                                                    PM     09/18/19 23:35:54
                                                                     INDEX NO.                                512224/2019
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 06/03/2019




                16.     As security for the payment of the Building Note, the Borrower, as mortgagor,

         executed, acknowledged, and delivered to S III Capital Group LLC, as mortgagee, the Building

         Loan Mortgage Consolidation, Modification and Extension Agreement and Assignment of Leases

         and Rents and Security Agreement, dated February 22, 2018 (together with any amendments

         and/or modifications, the “Building Mortgage”). A copy of the Building Mortgage is annexed

         hereto at Exhibit 4 and its terms are incorporated by reference. The Building Mortgage was

         recorded in the Office of the City Register on March 2, 2018 at CRFN 2018000073256 and the

         mortgage recording tax was duly paid. (Hereinafter, where no distinction is necessary, the Land

         Mortgage along with the Building Mortgage will be referred to collectively as “the Mortgages”).

                17.     On February 22, 2018, the Borrower and S III Capital Group LLC entered into an

         Amended and Restated Building Loan and Project Loan Agreement which was docketed on

         February 27, 2018 in Control # 003723244-01 (and said agreement has now been assigned to the

         above-named Plaintiff 1930 Bedford Ave LLC).

                18.     Pursuant to the Mortgages, the Borrower pledged and assigned to the mortgagee all

         of its estate, right, title and interest in and to that certain real property, and the improvements and

         chattel located thereon, in the County of Kings, State of New York, having an address of 1930-

         1934 Bedford Avenue, Brooklyn, New York, also known as Block 5042, Lots 1101 (Unit CF) and

         1102 (Unit RS), F/K/A Lot 60, on the official Tax Map of the City of New York, and more

         particularly described in Schedule A of the Mortgages (the “Mortgaged Premises”).

                19.     Pursuant to an Assignment of Mortgage dated August 8, 2018, S III Capital Group

         LLC assigned all of its right, title and interest in and to the Land Note and the Land Mortgage to

          S3 RE Funding III LLC. Pursuant to an Assignment of Mortgage dated August 8, 2018, S III

         Capital Group LLC assigned all of its right, title and interest in and to the Building Note and the

         Building Mortgage to S3 RE Funding III LLC. Copies of these assignments are collectively

                                                          -4-

                                                       5 of 10
           Case
FILED: KINGS    1-19-44751-cec
              COUNTY    CLERK Doc 21 Filed 09/18/19
                               06/03/2019    01:35 Entered
                                                    PM     09/18/19 23:35:54
                                                                     INDEX NO.                           512224/2019
NYSCEF DOC. NO. 1                                                                    RECEIVED NYSCEF: 06/03/2019




          annexed hereto at Exhibit 5 and their terms are incorporated herein by reference.          These

         assignments were recorded in the Office of the City Register on August 28, 2018 at CRFN

         2018000288023 and CRFN 2018000288025, respectively.

                 20.    S III Capital Group LLC also executed and delivered to S3 RE Funding III LLC an

         allonge with respect to each of the Notes. These allonges are annexed hereto as part of Exhibits 1

         and 3, and their terms are incorporated herein by reference.

                 21.    Pursuant to an Assignment of Mortgage dated May 10, 2019, S3 RE Funding III

         LLC assigned all of its right, title and interest in and to the Land Note and the Land Mortgage to

         1930 Bedford Ave LLC. Pursuant to an Assignment of Mortgage dated May 10, 2019, S3 RE

          Funding III LLC assigned all of its right, title and interest in and to the Building Note and the

          Building Mortgage to 1930 Bedford Ave LLC. Copies of these assignments are collectively

          annexed hereto at Exhibit 6 and their terms are incorporated herein by reference.          These

          assignments were each recorded in the Office of the City Register on May 31, 2019 at CRFN

          2019000169877 and CRFN 2019000169878, respectively.

                 22.    S3 RE Funding III LLC also executed and delivered to 1930 Bedford Ave LLC an

         allonge with respect to each of the Notes. These allonges are annexed hereto as part of Exhibits 1

         and 3, and their terms are incorporated herein by reference.

                 23.    1930 Bedford Ave LLC is in physical possession of the Notes and the allonges.

                 24.    1930 Bedford Ave LLC is the sole, true, and lawful owner and holder of the Notes

         and the Mortgages and will hereinafter be referred to as “Plaintiff.”

                 25.    To induce Plaintiff’s predecessor-in-interest to make the loans evidenced by the

         Notes and secured by the Mortgages, on or about February 22, 2018, the Guarantor executed a

         separate Guaranty in connection with each loan (the “Guaranties”). Copies of the two Guaranties

         are collectively annexed hereto at Exhibit 7 and their terms are incorporated herein by

                                                        -5-

                                                      6 of 10
           Case
FILED: KINGS    1-19-44751-cec
              COUNTY    CLERK Doc 21 Filed 09/18/19
                               06/03/2019    01:35 Entered
                                                    PM     09/18/19 23:35:54
                                                                     INDEX NO.                               512224/2019
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 06/03/2019




          reference. The Guaranties were also assigned to Plaintiff on or about May 10, 2019. Pursuant to

          the Guaranties, the Guarantor guaranteed to the mortgagee the full payment of all amounts due

          and owing from the Borrower to the mortgagee under the Notes and the Mortgages, which amounts

          include reasonable attorneys’ fees and expenses and all other costs incurred by the mortgagee in

          connection with the Notes and the Mortgages.

                 26.     Pursuant to the terms of the Notes, the Borrower promised to make monthly

          payments of interest until the Maturity Date (as such term is defined in the respective Notes) at

          which time the principal balance of the Notes and all accrued and unpaid interest thereon was

          payable in full.

                 27.     The Mortgages provide, among other things, that the Borrower’s failure to make

         any payment due under the Notes is an event of default under the Mortgages and upon such an

         event of default, Plaintiff may institute foreclosure proceedings and sell the Mortgaged Premises

         according to law.

                 28.     The Maturity Date as set forth in each of the Notes is February 28, 2019. The

         Borrower was therefore obligated to pay all outstanding principal and interest due under the Notes

         on February 28, 2019, but the Borrower failed to do so. As a result, one or more events of default

         have occurred under the Notes and the Mortgages.

                 29.     Additional events of default include but are not limited to: (i) Borrower’s failure to

         make the monthly payments due under the Notes on February 1, 2019; (ii) Borrower’s failure to

         obtain the mortgagee’s consent prior to granting a subordinate mortgage against the Mortgaged

         Premises on or about August 29, 2018; and (iii) Borrower’s failure to clear a series of mechanic’s

         liens recorded against the Mortgaged Premises, the first of which was recorded on May 31, 2018.




                                                          -6-

                                                       7 of 10
           Case
FILED: KINGS    1-19-44751-cec
              COUNTY    CLERK Doc 21 Filed 09/18/19
                               06/03/2019    01:35 Entered
                                                    PM     09/18/19 23:35:54
                                                                     INDEX NO.                                  512224/2019
NYSCEF DOC. NO. 1                                                                          RECEIVED NYSCEF: 06/03/2019




                   30.   Pursuant to the terms of the Notes and the Mortgages, upon the occurrence of any

          event of default, all outstanding indebtedness, together with accrued interest becomes immediately

          due and payable, at the mortgagee’s option.

                   31.   By a letter dated March 1, 2019 (see Exhibit 8, hereto), Plaintiff’s predecessor-in-

         interest advised the Borrower and Guarantor of one or more of the foregoing events of default and

         demanded the immediate payment in full of all of Borrower’s obligations.

                   32.   Additionally, pursuant to the terms of the Notes and the Mortgages, the Borrower

          is responsible for all costs and expenses, including attorneys’ fees and costs, incurred by the

          mortgagee in enforcing its rights under the Notes and the Mortgages.

                   33.   By reason of the foregoing, there is now due and owing from the Borrower to

          Plaintiff, under the Notes and the Mortgages, principal in the aggregate amount of $15,000,000.00,

          plus interest and fees from before and after the date of this Complaint, and attorney’s fees and

          costs.

                   34.    In order to protect its security, Plaintiff may during the pendency of this action be

          compelled to pay sums for taxes, assessments, and/or other charges affecting the Mortgaged

          Premises. Plaintiff prays that all sums so paid, together with interest at the default rate set forth in

          the Notes and the Mortgages from the date of such payments, together with Plaintiff’s costs and

          expenses in enforcing the sums secured by the Mortgages, including Plaintiff’s reasonable

          attorneys’ fees, shall be added to Plaintiff’s claim as secured by the Mortgages, and be adjudged a

          valid lien on the Mortgaged Premises such that Plaintiff be paid such sums out of the proceeds of

          the sale of the Mortgaged Premises.

                   35.   Each of the above-named defendants has or claims to have or may claim to have

          some interest in or lien upon the Mortgaged Premises or some part thereof, which interest or lien,




                                                           -7-

                                                         8 of 10
           Case
FILED: KINGS    1-19-44751-cec
              COUNTY    CLERK Doc 21 Filed 09/18/19
                               06/03/2019    01:35 Entered
                                                    PM     09/18/19 23:35:54
                                                                     INDEX NO.                                  512224/2019
NYSCEF DOC. NO. 1                                                                          RECEIVED NYSCEF: 06/03/2019




          if any, has accrued subsequent to, and is subject and subordinate to, the lien of Plaintiff’s

          Mortgages.

                  36.       No other action or proceeding has been commenced or maintained or is now

         pending at law or otherwise for the foreclosure of the Mortgages or for recovery of the sums

          secured by the Notes and the Mortgages or any part thereof.

                  37.       In the event that Plaintiff possesses any other lien(s) against the Mortgaged

          Premises either by way of judgment, junior mortgage or otherwise, Plaintiff requests that such

          other lien(s) shall not be merged in Plaintiff’s cause(s) of action set forth herein, but that Plaintiff

          shall be permitted to enforce said other lien(s) and/or seek determination of priority thereof in any

          independent action(s) or proceeding(s), including, without limitation, any surplus money

          proceedings.

                  38.       Plaintiff shall not be deemed to have waived, altered, released or changed the

          election hereinbefore made by reason of any payments made after the date of the commencement

          of this action.

                  WHEREFORE, Plaintiff demands judgment that the defendants and each of them and all

          persons claiming under them or any of them, subsequent to the commencement of this action and

          the filing of a notice of pendency thereof, be barred and foreclosed of and from all estate, right,

          title, interest, claim, lien and equity of redemption of, in and to the Mortgaged Premises and each

          and every part and parcel thereof; that the Mortgaged Premises may be decreed to be sold,

          according to law; that the monies arising from the sale thereof may be brought into Court; that

          Plaintiff may be paid the amount due on the Notes and the Mortgages as set forth herein, with

          interest and late charges to the time of such payment and the expense of such sale, plus reasonable

          attorney’s fees, together with the costs, allowances and disbursements of this action, together with

          any sums incurred by Plaintiff pursuant to any term or provision of the Notes and the Mortgages

                                                           -8-

                                                         9 of 10
           Case
FILED: KINGS    1-19-44751-cec
              COUNTY    CLERK Doc 21 Filed 09/18/19
                               06/03/2019    01:35 Entered
                                                    PM     09/18/19 23:35:54
                                                                     INDEX NO.                                 512224/2019
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 06/03/2019




          set forth herein, or to protect the lien of Plaintiff’s Mortgages, together with interest upon said

          sums from the dates of the respective payments and advances thereof, so far as the amount of such

          monies properly applicable thereto will pay the same; that this Court forthwith appoint a receiver

          of the rents and profits of the Mortgaged Premises during the pendency of this action with the

          usual powers and duties; that the Borrower and Guarantor may be adjudged to pay the whole

          residue, or so much thereof as the Court may determine to be just and equitable, of the debt

          remaining unsatisfied after a sale of the Mortgaged Premises and the application of the proceeds

          pursuant to the directions contained in such judgment; that in the event that Plaintiff possesses any

          other lien(s) against the Mortgaged Premises either by way of judgment, junior mortgage or

          otherwise, Plaintiff requests that such other lien(s) shall not be merged in Plaintiff’s cause(s) of

          action set forth herein but that Plaintiff shall be permitted to enforce said other lien(s) and/or seek

          determination of priority thereof in any independent action(s) or proceeding(s), including, without

          limitation, any surplus money proceedings; and that Plaintiff may have such other and further

          relief, or both, in the Mortgaged Premises, as may be just and equitable.

           Dated:    New York, New York
                     June 3, 2019
                                                             ANDRIOLA LAW, PLLC



                                                             /s/ James M. Andriola
                                                             James M. Andriola, Esq.
                                                             1385 Broadway, 22nd Floor
                                                             New York, New York 10018
                                                             (646) 209-9863
                                                             james@andriolalaw.com
                                                             Attorneys for Plaintiff
                                                             1930 Bedford Ave LLC




                                                           -9-

                                                        10 of 10
